On Motion for Rehearing.
LATTIMORE, Judge.
Appellant files a motion for rehearing and calls attention to the fact that the court reporter had prepared a statement of facts in his case identical with a statement of facts filed in the companion case of Mitchell v. State, 71 S.W.(2d) 279. A pauper’s oath was made in this case setting up that appellant was too poor to pay for a statement of facts, and the court reporter was directed to prepare a statement of facts herein. Said reporter prepared and filed-only a statement of facts, to which our attention was not directed originally. This statement of facts is now on file in the office of our clerk. The facts in this case are identical with those in the case of Mitchell v. State, this day decided.
The motion for rehearing is overruled.